                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


    PERFORMANCE PULSATION                                §
    CONTROL, INC.,                                       §
                                                         §
                                                         §
    v.                                                   §    Civil Action No. 4:17-CV-00450
                                                         §    Judge Mazzant
    SIGMA DRILLING TECHNOLOGIES,                         §
    LLC, INTREPID CONSULTING, LLC,                       §
    JUSTIN MANLEY, ALLISON MANLEY,                       §
    WILLIAM GARFIELD, ADVANCE                            §
    RUPTURE DISK TECHNOLOGY, INC.,                       §

                             MEMORANDUM OPINION AND ORDER

         Pending before the Court is the Motion for Summary Judgment of Peripheral Defendants

Alison Manley, William Garfield, and Pamela Goehring-Garfield 1 (“Motion for Summary

Judgment”) (Dkt. #225), Peripheral Defendants’ Motion for Leave to Supplement Motion for Final

Summary Judgment (“Motion for Leave”) (Dkt. #238), and Peripheral Defendants’ Supplemental

Brief in Support of Motion for Final Summary Judgment (“the Supplement”) (Dkt. #239). After

reviewing the relevant pleadings and motions, the Court finds the Motion for Leave should be

granted and the Motion for Summary Judgment and the Supplement should be denied.

                                             BACKGROUND

         It is alleged that Defendant Justin Manley (“J. Manley), while working for Plaintiff

Performance Pulsation Control, Inc. (“PPC”), formed competing companies Defendants Sigma

Drilling Technologies, (“Sigma”) and Intrepid Consulting, LLC (“Intrepid”) listing the principal

office of both as his and Defendant, and former PPC employee, Alison Manley’s (“A. Manley”)



1
 Pamela Goehring-Garfield initially joined in this motion for summary judgment; however, since the filing of this
motion, the Court granted PPC’s motion to dismiss its claims against Pamela Goehring-Garfield (Dkt. #305).
home address. PPC maintains that while employed with PPC, J. Manley, A. Manley, and another

former employee, Defendant William Garfield (“Garfield”) began using PPC’s confidential

information and alleged trade secrets to the benefit of competing businesses and personal success,

as opposed to for the benefit of PPC.

       Based on this set of facts, PPC filed suit on June 27, 2017 for misappropriation of trade

secrets, civil theft, conversion, unfair competition, and declaratory relief against A. Manley and

Garfield (“the Peripheral Defendants”), among other causes of actions and defendants (Dkt. #1;

Dkt. #73). On November 12, 2018, the Peripheral Defendants filed the present motion for

summary judgment as to the claims asserted against them (Dkt. #225). PPC filed its response the

motion on November 29, 2018 (Dkt. #249). The Peripheral Defendants filed their reply on

December 6, 2018 (Dkt. #264). On December 13, 2018, PPC filed its sur-reply (Dkt. #278).

       Additionally, on November 27, 2018, the Peripheral Defendants filed a Motion for Leave

to supplement their Motion for Summary Judgment (Dkt. #238) and their Supplement (Dkt. #239).

PPC filed a response in opposition to the Motion for Leave on December 10, 2018 (Dkt. #274).

                                        LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court




                                                2
“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

or summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007)



                                                 3
                                                    ANALYSIS

         The Peripheral Defendants moved for summary judgment on the claims against them and

subsequently requested leave to supplement the motion for summary judgment with additional

evidence. Because the Court finds that even with the supplemental evidence there is a genuine

issue of material fact, the Court grants the motion for leave. In their motion for summary judgment

and the supplement, Peripheral Defendants move to dismiss all of PPC’s claims against them. The

Court addresses the claims in turn.

       I.    Trade Secret Misappropriation, Civil Theft, Conversion, Declaratory Relief for
             Trade Secret Ownership, and Declaratory Relief for Copyright Ownership Under
             a Works Made for Hire Theory and Derivative Works Theory

         After a careful review of the record 2 and the arguments presented, the Court is not

convinced that the Peripheral Defendants have met their burden demonstrating that there is no

material issue of fact as to PPC’s claims for misappropriation of trade secrets, civil theft,

conversion (against Garfield only), 3 declaratory relief for trade secret ownership, and declaratory

relief for the copyright act under a works made for hire and derivative works theory entitling them

to judgment as a matter of law. Accordingly, the Court finds that the motion as to these issues

should be denied.

      II.    Unfair Competition

         The Peripheral Defendants argue that the Court should grant summary judgment on PPC’s

claim for unfair competition against Garfield arguing that unfair competition is not a recognized

cause of action in Texas.




2
  PPC objects to evidence contained in the record presented by the Peripheral Defendants. However, because the
Court decides in PPC’s favor regardless of ruling on the objections, the Court overrules the objections.
3
  The Court notes that PPC did not clearly cite evidence in support of their civil theft and conversion claims; however,
there was evidence in the record to support its claims.

                                                           4
           A court in the Eastern District of Texas has previously described the cause of action of

    unfair competition:

           “Unfair competition under Texas law is the umbrella for all statutory and
           nonstatutory causes of action arising out of business conduct which is contrary to
           honest practice in industrial or commercial matters.” To prove unfair competition
           under Texas law, the plaintiff must show that (1) the accused actually committed a
           recognized tort or illegal act, and that (2) the wrongful conduct interfered with the
           plaintiffs’ ability to conduct its business.

    Mondis Tech. Ltd. v. LG Elecs. Inc., No. 2:07-CV-565, 2009 WL 901480, at *2 (E.D. Tex. Mar.

    31, 2009) (quoting Taylor Pubs. Co. v. Jostens, Inc., 216 F.3d 465, 486 (5th Cir.2000)) (citing

    American Heritage Life Ins. Co. v. Heritage Life Ins. Co., 494 F.2d 3, 14 (5th Cir.1974)).

    Accordingly, the Court is convinced that unfair competition is in fact a cause of action in Texas.

    After a careful review of the record and the arguments presented, the Court is not convinced that

    Garfield has met his burden demonstrating that there is no material issue of fact as to PPC’s claim

    for unfair competition against Garfield entitling him to judgment as a matter of law. Accordingly,

    the Court finds that the motion as to this issue should be denied.

                                             CONCLUSION

           It is therefore ORDERED that Motion for Summary Judgment of Peripheral Defendants

.   Alison Manley, William Garfield, and Pamela Goehring-Garfield (Dkt. #225) is hereby

    DENIED, Peripheral Defendants’ Motion for Leave to Supplement Motion for Final Summary

    Judgment (Dkt. #238) is hereby GRANTED, and Peripheral Defendants’ Supplemental Brief in

    Support of Motion for Final Summary Judgment (Dkt. #239) is hereby DENIED.
          SIGNED this 11th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
                                                  5
